Title: To Thomas Jefferson from Edward Stevens, 18 November 1780
From: Stevens, Edward
To: Jefferson, Thomas



Sir
Hillsborough November 18. 1780

Yours of the 10th Instant, I received. It relieved me from a State of Suspence, and uneasiness. The latter was occasioned from a fear you might have thought unfavourable of my not immediately obeying your order, tho’ the Inclosed Copy of a Letter from Genl. Gates will Convince you that the principles I was actuated from was for the good of the Service, for when I first got here there was not a Field Officer present nor was there, till some time after. Their is now only two. I supposed they had been Stoped in Virginia, tho’ two more will be sufficient for the number of men we have out at present. Those two, I have sent a positive order to repair hither immediately without they have received your orders to the Contrary.
A Part of the Captains and subalterns who came out now with the Militia, was indeed a worse set than formerly. Such of those I have given much Satisfaction to by permiting them to return home and I trust I have rendered a Service to my Country by so doing. This oblidged me to appoint some others in their room. The Blank Commissions you told me I should have I would be glad of.
I have Just now sent on a detachment of the 18 Months men to Genl. Gates. It has given me much pleasure to see them off as I was once afraid they would not move. Majr. Redley who commands them deserves much Credit for his Conduct in this matter. It is too true that their situation is a deplorable one and I wish they could in some measure be relieved by being furnished with some part of the Articles that they stand in most need of. I have assured them that you are doing every thing in your power for them, and to appease and quiet them I have allowed the Bearerto Return to Virginia on this Business. I shall in two or three days  with the Militia and the rest of the Troops here, that is in a Condition to march go forward to the Westward.
At last I have with much ado got tolerable Musketts into the hands of the Militia, and furnished the great[er] part of them with Cartouch Boxes. My Command will be but small tho’ small as it is, My wish is to have an Opportunity of recovering wha[t] the Virginians on the 16th so ungloriously lost, and at a time when they had so much in their Power. Your letter gives much Satisfaction to the People of the South (at least of those who knows the Contents, and I make a point of Communicating it) to understand that Virginia is determined to send aid to them altho’ she is invaded herself Tho you will observe that Genl. Gates is still Clearly of Opinion that the party of the Enemy now in Virginia is only a Prelude to something that is to follow.
I observe you say the Executive has not given permission to the 8 Months men to enlist in the Volunteer Service tho’ certain it is numbers of them have done it. I have been told it will excuse them from the[ir?] 8: Months Service. I am afraid few of them will ever be Collected again. I wish Colo. Faukner may not have done much Mischief in preventing the Collecting them and giving the number of Certificates he Did. The meaning of them and what was his Motives for so doing, I cant understand. I hope he has informed you.
All the Arms here which are out of repair will be sent back to Virginia, as they have no way of repairing them here. Five Hundred and odd has already gone to Taylors Ferry by the return Waggons of that place.
Our latest Accounts from the Westward is Contained in a Paragraph of a letter that I now inclose you, tho I expect General Gates has given you an Account of it.
I am &c.
